Citation Nr: 0019123	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids. 

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter arises from July 1993, September 1994, January 
1997, and November 1998 rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The case was remanded by the Board of 
Veterans' Appeals (Board) with regard to the 1993 and 1994 
rating decisions.  During the pendency of that appeal, the 
veteran perfected appeals of the January 1997 and November 
1998 rating decisions.  The case has been returned to the 
Board for appellate review.  The issues of an increased 
rating for PTSD and a total disability rating due to 
individual unemployability will be addressed in the remand 
portion of this decision.

The Board notes that the Certification of Appeal includes the 
issue of residuals of a head injury.  However, that matter 
has not been substantively appealed.  The RO issued a 
supplemental statement of the case in February 2000, and the 
veteran failed to note a timely substantive appeal.   


FINDINGS OF FACT

1.  There is no medical evidence to establish a nexus between 
diagnosed degenerative changes of the cervical spine and 
military service.

2.  The veteran's internal and external hemorrhoids are 
manifested by some bleeding without evidence of anemia or 
fissure.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative changes of the cervical spine is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).
 
2.  A disability rating in excess of 10 percent for 
hemorrhoids is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7336 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Degenerative Changes of the 
Cervical Spine

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether the veteran has crossed 
the threshold of establishing a well-grounded claim for 
service connection.  In this regard, the veteran must submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).   

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  "[W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).   

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the instant case, the veteran has failed to establish a 
well-grounded claim for degenerative changes of the cervical 
spine.  His service medical records are completely devoid of 
complaints or clinical findings regarding his neck and his 
separation examination report of May 1969 reflected a normal 
evaluation of the musculoskeletal system.  While the records 
do reflect that the veteran sustained injury to his head in 
October 1968, when he slipped and fell on a wet floor, the 
complaints were localized to the temporal area of the left 
side of his head.  The diagnosis was reported as contusion of 
the left side of the head without any radiographic evidence 
of fracture of the skull.  There was no evidence of injury to 
the cervical spine.  Service medical records also show that 
the veteran reported that he was hit on the head by an 
"ammo" box in July 1968.  The physical examination was 
normal.  

There are extensive VA outpatient and hospital admission 
records, as well as evaluations for vocational rehabilitation 
purposes, and there is no complaint or clinical finding 
regarding the veteran's cervical spine until 1990.  VA 
outpatient records show that an X-ray of the cervical spine 
was performed in conjunction with an Agent Orange protocol 
evaluation.  The August 1990 X-ray revealed small, posterior 
osteophytes on the inferior margins of C5 and C6, but there 
was no diagnosis relating this condition to service.  In 
addition, a May 1995 outpatient evaluation noted complaints 
of neck pain with no clinical abnormality or diagnosed 
disability.  Indeed, the initial clinical diagnosis of 
spondylosis involving the veteran's cervical spine occurred 
in January 1998, more than 28 years after separation from 
service.  

The veteran testified in January 2000 that he "jammed" his 
neck during service when he was hit on the top of the head by 
the ammo box.  He stated that his neck continued to bother 
him because he carried an M-60 on his shoulder during his 
service in Vietnam.  He also testified that when he slipped 
and fell on a wet floor in October 1968, his primary injury 
was to his neck.  He testified that he was taken to the 
hospital but his neck was not X-rayed.  He reported that his 
neck had bothered him off an on since then, and that he had 
fusion surgery two years earlier.   

In considering the veteran's testimony, the Board notes that 
despite his report of injury to his neck, there is no medical 
evidence of a diagnosis cervical spine injury during service.  
The service medical records show no physical abnormality 
after the "ammo" box injury and only a contusion to the 
left temple after the slip and fall injury.  There is no 
clinical finding or complaint regarding the cervical spine in 
any of the service medical records.  With regard to the 
veteran's testimony, while he may report symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability was incurred during service, or 
presently exists, is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  The veteran, as a layperson, is not 
competent to offer a medical diagnosis or etiology for his 
current cervical spine disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the initial record of 
degenerative changes of the cervical spine appeared in August 
1990, more than 20 years after his separation from active 
duty.  Accordingly, as there is no medical evidence of a 
nexus between degenerative changes of the cervical spine and 
military service, the claim must be denied as not well 
grounded.

In reaching this determination, the Board notes that it is 
aware of no circumstances in this matter which would 
constitute notice to VA that relevant evidence may exist or 
could be obtained, which, if true, would serve to render 
plausible the claim for service connection denied herein.  
See McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  In 
addition, by this decision, the Board is informing the 
veteran that medical evidence linking his condition to 
service is required to render his claim well grounded.  38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  Increased Rating for Hemorrhoids

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, that claim is well grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  As it is also an appeal from an initial grant of 
service connection and originally assigned evaluation, 
separate evaluations may be assigned for separate time 
periods that are under evaluation.  That is, the Board must 
consider "staged ratings" based upon the facts found during 
the time period in question.  Fenderson v. West, 12 Vet. App. 
119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. §  4.7 (1999).  

The veteran was granted service connection for hemorrhoids 
effective February 1996.  He was assigned a 10 percent rating 
subsequent to an April 1996 VA examination report which 
showed both internal and external hemorrhoids.  VA outpatient 
and inpatient records covering the period from January 1989 
through September 1998 show no complaints, clinical findings, 
or diagnoses of hemorrhoids.  The was no evidence of surgery 
or medical treatment.  During his January 2000 RO hearing, 
the veteran testified that his hemorrhoids bled on a daily 
basis and caused him pain, particularly with driving.  He 
testified that he used an over-the-counter ointment 2 to 3 
times a week and had left work sometimes because of the pain.  
He stated that his hemorrhoid condition had worsened in the 
past four years.  However, he was not under any current 
medical treatment. 

The veteran's hemorrhoids have been evaluated pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7336.  According to this 
diagnostic code, a 10 percent rating is indicative of large 
or thrombotic hemorrhoids which are irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A maximum 20 percent rating is warranted for persistent 
bleeding and secondary anemia or fissures.  The ratings apply 
to both internal and external hemorrhoids.
 
In reviewing the record as a whole, the Board concludes that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for hemorrhoids at any time since the 
effective date of the grant of service connection.  There is 
no medical evidence of anemia or fissures.  Moreover, despite 
the veteran's testimony that he has daily bleeding, he has 
not sought medical treatment for the hemorrhoids in ten years 
and the hemorrhoids were never described as large or 
thrombotic.  Accordingly, the medical evidence does not 
support a rating in excess of 10 percent for hemorrhoids.


ORDER

Entitlement to service connection for degenerative changes of 
the cervical spine is denied.

Entitlement to a rating in excess of 10 percent for 
hemorrhoids is denied.


REMAND

The veteran was granted service connection for PTSD effective 
February 1991.  He is currently assigned a 50 percent rating.  
In a May 1997 Remand, the Board requested that the veteran be 
examined "by a Board of two psychiatrists to ascertain and 
distinguish the symptomatology and functional impairment 
attributable to PTSD versus that attributable to personality 
disorder."  The veteran was evaluated by two physicians in 
August 1997, one of whom clearly was not a psychiatrist.  It 
is not known from the record whether the other was a 
psychiatrist.  The examiners did not distinguish the 
symptomatology and functional impairment as requested in the 
remand decision.  The examiners diagnosed PTSD and "history 
of oppositional defiant conduct disorder, associated 
personality disorder".  One of the examiners added history 
of polysubstance abuse.  Both recommended complete 
psychological evaluation concerning the personality disorder.  

VA hospitalization from August 23 to October 3, 1997 reflects 
a psychiatric diagnosis of PTSD and a GAF score of 40.  It is 
not clear from the report of hospitalization that 
psychological testing was done as recommended.

The veteran was again examined in December 1997 by a VA 
physician, but it remains unclear whether that physician was 
a psychiatrist.  There was no attempt to distinguish or 
identify a coexisting psychiatric impairment or even consider 
what role, if any, a personality disorder played in the 
veteran's psychiatric impairment.  This same physician, who 
was not involved in the August 1997 examination by the board 
of two, related in March 1997 that "the evaluation of 
treating psychiatrist and C&P physicians were reviewed.  He 
has been diagnosed consistently to have PTSD and also a 
personality disorder.  It is hard for me to determine whether 
veteran's symptomatology is more attributable to PTSD vs. 
personality disorder.  Both diagnoses can co-exist and could 
exacerbate Axis II diagnosis.  The GAF score is 65."  The 
previous Board of two examiners did not participate in this 
analysis.  

A report of VA hospitalization from February to April 1999 is 
of record, although the records report it as two periods of 
hospitalization.  It is not apparent that special 
psychological testing was accomplished during 
hospitalization.  PTSD is diagnosed.  For Axis II, "none" 
is the diagnosis.  GAF score was 55.  

The Court held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Board conferred on the veteran, as a 
matter of law, the right to compliance with the remand's 
instructions.  The Court has made it clear that the RO must 
comply with the Board's remand instructions, as the Board 
must comply with those of the Court.  The RO has not complied 
with the Board's May 1997 request in this instance for a VA 
examination by a board of two examiners with one opinion of 
the two examiners acting as a board or two opinions 
addressing specifically the questions asked.  

The essence of the Board's remand in May 1997 was that the 
psychiatrists were to distinguish the symptomatology and 
functional impairment attributable to PTSD and that 
attributable to a personality disorder (of course, if 
possible).  The Board notes that whether this was "hard" to 
do, as an examiner said in March 1997, is beside the point.  
The task required the two examining psychiatrists to identify 
the veteran's symptomatology from the psychiatric interview 
and from the record as reported by other psychiatric 
examiners.  The physicians then could decide whether each 
symptom, one by one, was attributable to his personality 
disorder, if present, or to PTSD, or could not be dissociated 
from either.  If there was some medical reason this could not 
be done, the examiners could say so.  The undersigned is 
aware that it may not be practical to have two psychiatric 
specialists perform the examination, but at least one of the 
examiners, fully participating in the examination and opinion 
making, should be a specialist.  

In addition, as the claim for an increased rating for PTSD 
could have a significant impact on the outcome of the issue 
of entitlement to TDIU, these issues are considered 
inextricably intertwined, and must be decided together.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Therefore, in light of the foregoing, and in order to give 
the veteran every consideration with respect to the present 
appeal, this case is remanded for the following:

1.  The veteran should be afforded a VA 
examination by a Board of two 
psychiatrists, at least one of whom must 
be a specialist, to identify and 
distinguish the symptomatology and 
functional impairment attributable to 
PTSD versus that attributable to his 
personality disorder, if found.  If the 
identified symptom (s) cannot be 
dissociated from PTSD, the examiners 
should say so.  Any special testing, such 
as psychological studies, which the 
examiners believe relevant is to be 
conducted.  The examiners must review the 
record, to include records from the 
Social Security Administration and VA 
hospitalizations, prior to the 
examination.  The medical rationale for 
all opinions will be helpful.  The RO 
should caution the veteran that failure 
to appear for a scheduled examination may 
have an adverse effect on the outcome of 
his appeal.

2.  After obtaining the results of the VA 
examination, the RO should review the 
case on the basis of the additional 
evidence and, in particular, evaluate the 
veteran's service-connected PTSD pursuant 
to both versions of the schedular 
criteria applicable to mental disorders.  
38 C.F.R. §§ 4.130 (1996); 4.132 (1999).

3.  Should either the claim for an 
increased rating for PTSD or the TDIU 
claim continue to be denied, the RO must 
furnish the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran and his representative an 
opportunity to respond to the 
supplemental statement of the case before 
returning the appeal to the Board for 
further review. 

The purpose of this remand is to comply with the Board's 
original directive in its May 1997 remand according to the 
mandate of Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

